Exhibit 10.3

         

NEITHER THE SALE AND ISSUANCE OF THIS WARRANT NOR THE ISSUANCE OF THE SECURITIES
ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED. SUBJECT TO SECTION 6 BELOW, NO SALE OR DISPOSITION MAY
BE EFFECTED EXCEPT IN COMPLIANCE WITH RULE 144 UNDER SAID ACT OR WITH AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL FOR
HOLDER, SATISFACTORY TO COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED UNDER
THE ACT OR RECEIPT OF A NO-ACTION LETTER TO THAT EFFECT FROM THE SECURITIES AND
EXCHANGE COMMISSION
WARRANT TO PURCHASE _________ SHARES OF COMMON STOCK
__________ ___, 2011
THIS CERTIFIES THAT, for value received, __________ (“Holder”) is entitled to
subscribe for and purchase __________ (________) shares of fully paid and
nonassessable Common Stock of Oncothyreon Inc., a Delaware corporation (the
“Company”), at the Warrant Price (as hereinafter defined), subject to the
provisions and upon the terms and conditions hereinafter set forth. As used
herein, the term “Common Stock” shall mean Company’s presently authorized common
stock, $0.0001 par value per share, and any stock into which such common stock
may hereafter be converted or exchanged and the term “Warrant Shares” shall mean
the shares of Common Stock which Holder may acquire pursuant to this Warrant and
any other shares of stock into which such shares of Common Stock may hereafter
be converted or exchanged.
1. Warrant Price. The “Warrant Price” shall initially be __________and ___/100
dollars ($______) per share, subject to adjustment as provided in Section 7
below.
2. Conditions to Exercise. The purchase right represented by this Warrant may be
exercised at any time, or from time to time, in whole or in part during the term
commencing on the date hereof and ending at 5:00 P.M. New York time on the
seventh anniversary of the date of this Warrant (the “Expiration Date”).
3. Method of Exercise or Conversion; Payment; Issuance of Shares; Issuance of
New Warrant.
(a) Cash Exercise. Subject to Section 2 hereof, the purchase right represented
by this Warrant may be exercised by Holder hereof, in whole or in part, by the
surrender of the original of this Warrant (together with a duly executed Notice
of Exercise in substantially the form attached hereto) at the principal office
of Company (as set forth in Section 19 below) and, unless the Holder exercises
the Warrant pursuant to Section 3(b), by payment to Company, by certified or
bank check, or wire transfer of immediately available funds, of an amount equal
to the

 



--------------------------------------------------------------------------------



 



then applicable Warrant Price per share multiplied by the number of Warrant
Shares then being purchased. The date that the last of the original Warrant,
Notice of Exercise and, if applicable, payment is received by the Company shall
be referred to as the “Exercise Date.” In the event of any exercise of the
rights represented by this Warrant pursuant to this Section 3, certificates for
the shares of stock so purchased shall be in the name of, and delivered to,
Holder hereof, or as such Holder may direct (subject to the terms of transfer
contained herein and upon payment by such Holder hereof of any applicable
transfer taxes). Such delivery shall be made within 30 days after the Exercise
Date and at Company’s expense and, unless this Warrant has been fully exercised
or expired, a new Warrant having terms and conditions substantially identical to
this Warrant and representing the portion of the Warrant Shares, if any, with
respect to which this Warrant shall not have been exercised, shall also be
issued to Holder hereof within 30 days after the Exercise Date.
(b) Conversion. In lieu of exercising this Warrant as specified in Section 3(a),
Holder may from time to time convert this Warrant, in whole or in part, into
Warrant Shares by surrender of the original of this Warrant (together with a
duly executed Notice of Exercise in substantially the form attached hereto) at
the principal office of Company, in which event Company shall issue to Holder
the number of Warrant Shares computed using the following formula:
X = Y (A-B)
            A
Where:
X = the number of Warrant Shares to be issued to Holder.
Y = the number of Warrant Shares then being purchased (as set forth in the
Notice of Exercise).
A = the Fair Market Value of one share of Company’s Common Stock (as determined
pursuant to Section 3(c)).
B = Warrant Price.
(c) Fair Market Value. For purposes of this Section 3, Fair Market Value of one
share of Company’s Common Stock shall mean (i) the average of the last reported
sale price quoted on the Nasdaq Stock Market, as reported by Bloomberg Financial
Markets for the three (3) trading days prior to the date of the Notice of
Exercise, (ii) if the Company’s Common Stock is not so traded, the average of
the last reported sale price on any other exchange on which the Common Stock is
listed, as reported by Bloomberg Financial Markets for the three (3) trading
days prior to the date of the Notice of Exercise, (iii) if the Company’s Common
Stock is not so traded, the average for the three (3) trading days prior to the
date of the Notice of Exericse of the closing bid and asked prices of Common
Stock quoted in the Over-The-Counter Market Summary, as reported by Bloomberg
Financial

2



--------------------------------------------------------------------------------



 



Markets, or, if no last trade price is reported for such security by Bloomberg
Financial Markets, the average of the bid prices, or the ask prices,
respectively, of any market makers for such security as reported in the “pink
sheets” by Pink Sheets LLC, or (iv) if none of the foregoing are available, the
per share Fair Market Value for the Common Stock shall be as determined in the
good faith judgment of Company’s Board of Directors; provided, that in the event
of an exercise in connection with an Acquisition (as defined below), the per
share Fair Market Value for the Common Stock shall be the value to be received
per share of Common Stock by all holders of the Company’s Common Stock in such
transaction as determined by the Board of Directors.
If Fair Market Value of the Common Stock is determined in accordance with
Section 3(c)(iv) or the proviso to Section 3(c), Company’s Board of Directors
shall prepare a certificate, to be signed by an authorized officer of Company,
setting forth in reasonable detail the basis for and method of determination of
the per share Fair Market Value of the Common Stock, which certification must be
made to Holder, if possible, at least ten (10) business days prior to the
proposed effective date of an Acquisition.
(d) Automatic Exercise. Subject to Section 4(e)(ii), to the extent any portion
of this Warrant has not been previously exercised, such unexercised portion
shall be deemed to have been automatically converted in accordance with Sections
3(b) and 3(c) hereof (even if not surrendered) as of immediately before its
expiration, involuntary termination or cancellation if the then-Fair Market
Value of a Warrant Share exceeds the then-Warrant Price, unless Holder notifies
Company in writing to the contrary prior to such automatic exercise. In the
event of any conversion of the rights represented by this Warrant pursuant to
this Section 3(d), certificates for the shares of stock so purchased shall be in
the name of, and delivered to, Holder hereof, or as such Holder may direct
(subject to the terms of transfer contained herein and upon payment by such
Holder hereof of any applicable transfer taxes). Such delivery shall be made
within 30 days after the Company receives the original Warrant and at Company’s
expense.
(e) Treatment of Warrant Upon Acquisition of Company.
(i) Certain Definitions. For the purpose of this Warrant, “Acquisition” means
(A) any sale, exclusive license, or any other disposition of all or
substantially all of the assets of Company, or (B) any reorganization,
consolidation, or merger of Company, or (C) any sale of outstanding Company
securities by holders thereof, whereby, in the case of (B) or (C) above, the
holders of Company’s voting securities before the transaction beneficially own
less than a majority of the outstanding voting securities of the successor or
surviving entity after the transaction. For purposes of this Section 3(e),
“Affiliate” shall mean any person or entity that owns or controls directly or
indirectly ten percent (10%) or more of the voting capital stock of Company, any
person or entity that controls or

3



--------------------------------------------------------------------------------



 



is controlled by or is under common control with such persons or entities, and
each of such person’s or entity’s officers, directors, joint venturers or
partners, as applicable.
(ii) Cash or Freely-Tradable Equity Securities Acquisition. In the event of an
Acquisition (excluding any transaction effected primarily for purposes of
changing the Company’s jurisdiction of incorporation) in which the consideration
is cash, equity securities listed on a securities exchange, or a combination
thereof, the Holder may exercise its conversion or purchase right under this
Warrant and such exercise will be deemed effective immediately prior to the
consummation of such Acquisition; provided, that if the Holder fails to make
such election prior to the third business day prior to the consummation of the
Acquisition, the Warrant will expire upon the consummation of such Acquisition.
Company shall provide Holder with written notice of any proposed Acquisition
together with such reasonable information as Holder may request in connection
with such contemplated Acquisition giving rise to such notice, which is to be
delivered to Holder not less than ten (10) business days prior to the closing of
the proposed Acquisition. Any exercise of this Warrant after delivery of such
notice and prior to the consummation of the Acquisition described in such notice
shall be deemed to be an exercise in connection with such Acquisition for
purposes of the proviso in Section 3(c). If the Acquisition described in such
notice is terminated or abandoned prior to the consummation thereof, the Company
shall provide prompt notice thereof and any purported exercise of this Warrant
in connection with such proposed Acquisition shall be null and void.
(iii) Asset Sale. In the event of an Acquisition that is an arms length sale of
all or substantially all of Company’s assets (and only its assets) to a third
party that is not an Affiliate of Company (a “True Asset Sale”), the Holder may
exercise its conversion or purchase right under this Warrant and such exercise
will be deemed effective immediately prior to the consummation of such True
Asset Sale; provided, that if the Holder fails to make such election prior to
the third business day prior to the consummation of the Acquisition the Warrant
will continue until the Expiration Date if Company continues as a going concern
following the closing of any such True Asset Sale. Company shall provide Holder
with written notice of any proposed True Asset Sale together with such
reasonable information as Holder may request in connection with such True Asset
Sale giving rise to such notice, which is to be delivered to Holder not less
than ten (10) business days prior to the closing of the proposed True Asset
Sale. Any exercise of this Warrant after delivery of such notice and prior to
the consummation of the True Asset Sale described in such notice shall be deemed
to be an exercise in connection with such True Asset Sale for purposes of the
proviso in Section 3(c). If

4



--------------------------------------------------------------------------------



 



the True Asset Sale described in such notice is terminated or abandoned prior to
the consummation thereof, the Company shall provide prompt notice thereof and
any purported exercise of this Warrant in connection with such proposed True
Asset Sale shall be null and void.
(iv) Assumption of Warrant. Upon the closing of any Acquisition other than those
particularly described in subsections (ii) and (iii) above, the successor entity
shall assume the obligations of this Warrant, and this Warrant shall be
exercisable for the same securities, cash, and property as would be payable for
the Warrant Shares issuable upon exercise of the unexercised portion of this
Warrant as if such Warrant Shares were outstanding on the record date for the
Acquisition and subsequent closing.
4. Representations and Warranties of Holder and Company.
(a) Representations and Warranties by Holder. Holder represents and warrants to
Company with respect to this purchase as follows:
(i) Evaluation. Holder has substantial experience in evaluating and investing in
private placement transactions of securities of companies similar to Company so
that Holder is capable of evaluating the merits and risks of its investment in
Company and has the capacity to protect its interests.
(ii) Resale. Except for transfers to an affiliate of Holder, Holder is acquiring
this Warrant and the Warrant Shares issuable upon exercise of this Warrant
(collectively the “Securities”) for investment for its own account and not with
a view to, or for resale in connection with, any distribution thereof. Holder
understands that the Securities have not been registered under the Securities
Act of 1933, as amended (the “Act”) by reason of a specific exemption from the
registration provisions of the Act which depends upon, among other things, the
bona fide nature of the investment intent as expressed herein.
(iii) Rule 144. Holder acknowledges that the Securities must be held
indefinitely unless subsequently registered under the Act or an exemption from
such registration is available. Holder is aware of the provisions of Rule 144
promulgated under the Act.
(iv) Accredited Investor. Holder is an “accredited investor” within the meaning
of Regulation D promulgated under the Act.
(v) Opportunity To Discuss. Holder has had an opportunity to discuss Company’s
business, management and financial affairs with its management and an
opportunity to review Company’s facilities. Holder understands that such
discussions, as well as the written information

5



--------------------------------------------------------------------------------



 



issued by Company, were intended to describe the aspects of Company’s business
and prospects which Company believes to be material but were not necessarily a
thorough or exhaustive description.
(b) Representations and Warranties by Company. Company hereby represents and
warrants to Holder that the statements in the following paragraphs of this
Section 4(b) are true and correct as of the date hereof.
(i) Corporate Organization and Authority. Company (a) is a corporation duly
organized, validly existing, and in good standing in its jurisdiction of
incorporation, (b) has the corporate power and authority to own and operate its
properties and to carry on its business as now conducted and as currently
proposed to be conducted; and (c) is qualified as a foreign corporation in all
jurisdictions where such qualification is required, except where the failure to
be so qualified would not, individually or in the aggregate, have a material
adverse effect.
(ii) Corporate Power. Company has all requisite corporate power and authority to
execute, issue and deliver this Warrant, to issue the Warrant Shares issuable
upon exercise or conversion of this Warrant, and to carry out and perform its
obligations under this Warrant.
(iii) Authorization; Enforceability. All corporate action on the part of
Company, its officers, directors and stockholders necessary for the
authorization, execution, delivery and performance of its obligations under this
Warrant and for the authorization, issuance and delivery of this Warrant and the
Warrant Shares issuable upon exercise of this Warrant has been taken and this
Warrant constitutes the legally binding and valid obligation of Company
enforceable in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application (including any limitation of
equitable remedies).
(iv) Valid Issuance of Warrant and Warrant Shares. This Warrant has been validly
issued and is free of restrictions on transfer other than restrictions on
transfer set forth herein, under applicable state and federal securities laws or
restrictions imposed as the result of any action or inaction of the Holder. The
Warrant Shares issuable upon exercise of this Warrant, when issued, sold and
delivered in accordance with the terms of this Warrant for the consideration
expressed herein, will be duly and validly issued, fully paid and nonassessable,
and will be free of restrictions on transfer other than restrictions on transfer
under this Warrant and under applicable state and federal securities laws.
Subject to applicable restrictions on transfer, the issuance and delivery of
this Warrant and the

6



--------------------------------------------------------------------------------



 



Warrant Shares issuable upon exercise or conversion of this Warrant are not
subject to any preemptive or other similar rights or any liens or encumbrances
except as specifically set forth in Company’s Certificate of Incorporation or
this Warrant. Assuming the truth and accuracy of Holder’s representations and
warranties set forth in Section 4(a), no registration under the Act is required
for the offer and sale of this Warrant or the issuance of the Warrant Shares,
pursuant to the terms of this Warrant, and neither Company nor any authorized
agent acting on its behalf has or will take any action hereafter that would
cause the loss of such exemption.
(v) No Conflict. Except for results which would not materially and adversely
affect the rights of the Holder under this Warrant, the execution, delivery, and
performance of this Warrant will not result in (A) any violation of, be in
conflict with, or constitute a default under, with or without the passage of
time or the giving of notice (1) any provision of Company’s Certificate of
Incorporation or by-laws; (2) any provision of any judgment, decree, or order to
which Company is a party, by which it is bound, or to which any of its material
assets are subject; (3) any contract, obligation, or commitment to which Company
is a party or by which it is bound; or (4) any statute, rule, or governmental
regulation applicable to Company, or (B) the creation of any lien, charge or
encumbrance upon any assets of Company.
(vi) Reports. Company has previously made available to Holder via the Electronic
Data-Gathering, Analysis, and Retrieval system of the Securities and Exchange
Commission (the “SEC”) complete and accurate copies, as amended or supplemented,
of its (A) Annual Report on Form 10-K for the fiscal year ended December 31,
2009 and (B) all other reports filed by Company under Section 13 or subsections
(a) or (c) of Section 14 of the Securities Exchange Act of 1934 (as amended, the
“Exchange Act”) with the SEC since December 31, 2009 (such reports are
collectively referred to herein as the “Company Reports”). The Company Reports
constitute all of the documents required to be filed by Company under Section 13
or subsections (a) or (c) of Section 14 of the Exchange Act with the SEC from
December 31, 2009 through the date of this Warrant. The Company Reports complied
in all material respects with the requirements of the Exchange Act and the rules
and regulations thereunder when filed. As of their respective dates of filing
with the SEC, the Company Reports did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.

7



--------------------------------------------------------------------------------



 



5. Legends.
(a) Legend. Each certificate representing the Warrant Shares shall be endorsed
with substantially the following legend:
THE ISSUANCE OF THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN
COMPLIANCE WITH RULE 144 UNDER SAID ACT OR WITH AN EFFECTIVE REGISTRATION
STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL FOR HOLDER, SATISFACTORY TO
COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A
NO-ACTION LETTER TO THAT EFFECT FROM THE SECURITIES AND EXCHANGE COMMISSION.
Company need not enter into its stock records a transfer of Warrant Shares
unless the conditions specified in the foregoing legend are satisfied. Company
may also instruct its transfer agent not to allow the transfer of any of the
Warrant Shares unless the conditions specified in the foregoing legend are
satisfied.
(b) Removal of Legend and Transfer Restrictions. The legend relating to the Act
endorsed on a certificate pursuant to paragraph 5(a) of this Warrant shall be
removed and Company shall issue a certificate without such legend to Holder if
(i) the Securities are registered under the Act and a prospectus meeting the
requirements of Section 10 of the Act is available in connection with the offer
an sale thereof or (ii) Holder provides to Company an opinion of counsel for
Holder reasonably satisfactory to Company, a no-action letter or interpretive
opinion of the staff of the SEC reasonably satisfactory to Company, or other
evidence reasonably satisfactory to Company, to the effect that public sale,
transfer or assignment of the Securities may be made without registration and
without compliance with any restriction such as Rule 144.
6. Condition of Transfer or Exercise of Warrant. It shall be a condition to any
transfer or exercise of this Warrant that at the time of such transfer or
exercise, Holder shall provide Company with a representation in writing that
Holder or transferee is acquiring this Warrant and the shares of Common Stock to
be issued upon exercise for investment purposes only and not with a view to any
sale or distribution, or will provide Company with a statement of pertinent
facts covering any proposed distribution. As a further condition to any transfer
of this Warrant or any or all of the shares of Common Stock issuable upon
exercise of this Warrant, other than a transfer registered under the Act,
Company may request a legal opinion, in form and substance satisfactory to
Company and its counsel, reciting the pertinent circumstances surrounding the
proposed transfer and stating that such transfer is exempt from the registration
and prospectus delivery requirements of the Act. Company shall not require
Holder to provide an opinion of counsel if the transfer is to an affiliate of
Holder, provided that any such

8



--------------------------------------------------------------------------------



 



transferee is an “accredited investor” within the meaning of Regulation D under
the Act. As further condition to each transfer, at the request of Company,
Holder shall surrender this Warrant to Company and the transferee shall receive
and accept a Warrant, of like tenor and date, executed by Company.
7. Adjustment for Certain Events. The number and kind of securities purchasable
upon the exercise of this Warrant and the Warrant Price shall be subject to
adjustment from time to time upon the occurrence of certain events, as follows:
(a) Reclassification or Merger. If (i) the securities issuable upon exercise of
this Warrant are changed into the same or a different number of securities of
any other class or classes by reclassification, capital reorganization or
otherwise (other than a change in par value, or from par value to no par value,
or from no par value to par value, or as a result of a subdivision or
combination, or as otherwise provided for herein) (a “Reclassification”), or
(ii) Company merges with or into another corporation (other than (x) a merger
with another corporation in which Company is the acquiring and the surviving
corporation and which does not result in any reclassification or change of
outstanding securities issuable upon exercise of this Warrant or (y) an
Acquisition), then, in any such event, in lieu of the number of Warrant Shares
which the Holder would otherwise have been entitled to receive, the Holder shall
have the right thereafter to exercise this Warrant for a number of shares of
such other class or classes of stock that a holder of the number of securities
deliverable upon exercise of this Warrant immediately before that change would
have been entitled to receive in such Reclassification or merger (as applicable)
all subject to further adjustment as provided herein with respect to such other
shares.
(b) Subdivision or Combination of Shares. If Company at any time while this
Warrant remains outstanding and unexpired shall subdivide or combine its
outstanding shares of Common Stock, the Warrant Price shall be proportionately
decreased and the number of Warrant Shares issuable hereunder shall be
proportionately increased in the case of a subdivision and the Warrant Price
shall be proportionately increased and the number of Warrant Shares issuable
hereunder shall be proportionately decreased in the case of a combination.
(c) Stock Dividends and Other Distributions. If Company at any time while this
Warrant is outstanding and unexpired shall (i) pay a dividend with respect to
Common Stock payable in Common Stock, then the Warrant Price shall be adjusted,
from and after the date of determination of stockholders entitled to receive
such dividend or distribution, to that price determined by multiplying the
Warrant Price in effect immediately prior to such date of determination by a
fraction (A) the numerator of which shall be the total number of shares of
Common Stock outstanding immediately prior to such dividend or distribution, and
(B) the denominator of which shall be the total number of shares of Common Stock
outstanding immediately after such dividend or distribution; or (ii) make any
other distribution with respect to Common Stock (except any distribution

9



--------------------------------------------------------------------------------



 



specifically provided for in Sections 7(a) and 7(b)), then, in each such case,
provision shall be made by Company such that Holder shall receive upon exercise
of this Warrant a proportionate share of any such dividend or distribution as
though it were Holder of the Warrant Shares as of the record date fixed for the
determination of the stockholders of Company entitled to receive such dividend
or distribution.
(d) Adjustment of Number of Shares. Upon each adjustment in the Warrant Price,
the number of Warrant Shares purchasable hereunder shall be adjusted, to the
nearest whole share, to the product obtained by multiplying the number of
Warrant Shares purchasable immediately prior to such adjustment in the Warrant
Price by a fraction, the numerator of which shall be the Warrant Price
immediately prior to such adjustment and the denominator of which shall be the
Warrant Price immediately thereafter.
8. Notice of Adjustments. Whenever any Warrant Price or the kind or number of
securities issuable under this Warrant shall be adjusted pursuant to Section 7
hereof, Company shall prepare a certificate signed by an officer of Company
setting forth, in reasonable detail, the event requiring the adjustment, the
amount of the adjustment, the method by which such adjustment was calculated,
and the Warrant Price and number or kind of shares issuable upon exercise of
this Warrant after giving effect to such adjustment, and shall cause copies of
such certificate to be mailed (by certified or registered mail, return receipt
required, postage prepaid) within thirty (30) days after such adjustment to
Holder as set forth in Section 18 hereof.
9. Financial and Other Reports. If at any time prior to the earlier of the
Expiration Date and the complete exercise of this Warrant, Company is no longer
subject to the reporting requirements of Section 13 or Section 15(d) of the
Exchange Act, Company shall furnish to Holder, (a) quarterly unaudited
consolidated and, if available, consolidating balance sheets, statements of
operations and cash flow statements within 45 days of each fiscal quarter end,
certified by Company’s president or chief financial officer, and (b) Company’s
complete annual audited consolidated and, if available, consolidating balance
sheets, statements of operations and cash flow statements certified by an
independent certified public accountant selected by Company within 120 days of
the fiscal year end.
10. Transferability of Warrant. This Warrant is transferable on the books of
Company at its principal office by the registered Holder hereof upon surrender
of this Warrant properly endorsed, subject to compliance with Section 6 and
applicable U.S. federal and state securities laws. Company shall issue and
deliver to the transferee a new Warrant representing the Warrant so transferred.
Upon any partial transfer, Company will issue and deliver to Holder a new
Warrant with respect to the portion of the Warrant not so transferred. Holder
shall not have any right to transfer any portion of this Warrant to any direct
competitor of Company, as determined by the Board of Directors in good faith.

10



--------------------------------------------------------------------------------



 



11. Reserved.
12. No Fractional Shares. Any fractional share of Common Stock otherwise owing
to Holder in connection with any exercise or conversion hereunder shall be
rounded down to the nearest whole share.
13. Charges, Taxes and Expenses. Subject to the provisions of Section 3(a) and
3(b) related to the payment of transfer taxes, issuance of certificates for
shares of Common Stock upon the exercise or conversion of this Warrant shall be
made without charge to Holder for any United States or state of the United
States documentary stamp tax or other incidental expense with respect to the
issuance of such certificate, all of which taxes and expenses shall be paid by
Company, and such certificates shall be issued in the name of Holder.
14. No Stockholder Rights Until Exercise. Except as expressly provided herein,
this Warrant does not entitle Holder to any voting rights or other rights as a
stockholder of Company prior to the exercise hereof.
15. Registry of Warrant. Company shall maintain a registry showing the name and
address of the registered Holder of this Warrant. This Warrant may be
surrendered for exchange or exercise, in accordance with its terms, at such
office or agency of Company, and Company and Holder shall be entitled to rely in
all respects, prior to written notice to the contrary, upon such registry.
16. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by Company
of evidence reasonably satisfactory to it of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft, or destruction, on
delivery of an indemnity reasonably satisfactory to Company in form and amount,
and, if mutilated, upon surrender and cancellation of this Warrant, Company will
execute and deliver a new Warrant, having terms and conditions substantially
identical to this Warrant, in lieu hereof.
17. Miscellaneous.
(a) Issue Date. The provisions of this Warrant shall be construed and shall be
given effect in all respect as if it had been issued and delivered by Company on
the date hereof.
(b) Successors. This Warrant shall be binding upon any successors or assigns of
Company.
(c) Headings. The headings used in this Warrant are used for convenience only
and are not to be considered in construing or interpreting this Warrant.
(d) Saturdays, Sundays, Holidays. If the last or appointed day for the taking of
any action or the expiration of any right required or granted herein shall be a
Saturday or a Sunday or shall be a day on which banking institutions in the
State

11



--------------------------------------------------------------------------------



 



of New York are authorized or required by law or other governmental action to
close (a “Bank Holiday”), then such action may be taken or such right may be
exercised on the next succeeding day that is not a Saturday, Sunday or Bank
Holiday.
(e) Attorney’s Fees. In the event of any dispute between the parties concerning
the terms and provisions of this Warrant, the party prevailing in such dispute
shall be entitled to collect from the other party all costs incurred in such
dispute, including reasonable attorney’s fees.
(f) Amendment and Waiver. The provisions of this Warrant may be amended and the
Company may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if the Company has obtained the written
consent of the Holder of this Warrant.
18. No Impairment. Company will not, by amendment of its Certificate of
Incorporation or by-laws, or through any reorganization, consolidation, merger,
sale of assets or securities, or dissolution, avoid or seek to avoid the
observance or performance of any of the terms of this Warrant, and will at all
times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of Holder hereof against such avoidance or other impairment.
19. Addresses. Any notice required or permitted hereunder shall be in writing
and shall be mailed by overnight courier, registered or certified mail, return
receipt requested, and postage prepaid, or otherwise delivered by hand or by
messenger, addressed as set forth below, or at such other address as Company or
Holder hereof shall have furnished to the other party in accordance with the
delivery instructions set forth in this Section 19.

           
 
  If to Company:   Oncothyreon Inc.
2601 Fourth Avenue, Suite 500
Seattle, WA 98121
Attn: President  
 
         
 
  With copies to:   Michael Nordtvedt  
 
      c/o Wilson Sonsini Goodrich & Rosati, P.C.  
 
      701 Fifth Avenue, Suite 5100  
 
      Seattle, Washington 98104  
 
         
 
  If to Holder:      
 
         
 
         
 
         
 
      Attn:  
 
     
 
 
 
         

12



--------------------------------------------------------------------------------



 



           
 
  With copies to:        
 
           
 
           
 
      Attn:    
 
     
 
   

If mailed by registered or certified mail, return receipt requested, and postage
prepaid, notice shall be deemed to be given three (3) days after being sent, and
if sent by overnight courier, by hand or by messenger, notice shall be deemed to
be given when delivered (if on a business day, and if not, on the next business
day).
20. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY WAIVES TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS WARRANT OR THE WARRANT SHARES.
21. GOVERNING LAW. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.
[Remainder of page intentionally left blank]

13



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, Company has caused this Warrant to be executed by
its officer thereunto duly authorized.

            ONCOTHYREON INC.
      By:           Name:           Title:      

Dated as of _________, ___, 2011
GE WARRANT
SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



NOTICE OF EXERCISE

To:    Oncothyreon Inc.
2601 Fourth Avenue, Suite 500
Seattle, WA 98121

1.   The undersigned Warrantholder (“Holder”) elects to acquire shares of the
Common Stock (the “Common Stock”) of Oncothyreon Inc. (the “Company”), pursuant
to the terms of the Stock Purchase Warrant dated __________ ____, 2011 (the
“Warrant”).

2.   Holder exercises its rights under the Warrant as set forth below:

  (      )    Holder elects to purchase _____________ shares of Common Stock as
provided in Section 3(a) and tenders herewith payment in accordance with Section
3(a) of the Warrant in the amount of $___________ as payment of the purchase
price.

  (      )   Holder elects to convert the purchase rights for _______________
shares into shares of Common Stock as provided in Section 3(b) of the Warrant.

X = the number of Warrant Shares to be issued to Holder.
Y = the number of Warrant Shares then being purchased (as set forth in the
Notice of Exercise).
A = the Fair Market Value of one share of Company’s Common Stock (as determined
pursuant to Section 3(c)).
B = Warrant Price.

3.   Holder surrenders the Warrant with this Notice of Exercise.

Holder represents that it is acquiring the aforesaid shares of Common Stock for
investment and not with a view to or for resale in connection with distribution
and that Holder has no present intention of distributing or reselling the
shares.
Please issue a certificate representing the shares of the Common Stock in the
name of Holder or in such other name as is specified below:

 



--------------------------------------------------------------------------------



 



                  Name:         Address:        Taxpayer I.D.:       

            [NAME OF HOLDER]
      By:           Name:           Title:        

Date: _______ ___, 20__

 